      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 1 of 37 PageID# 1



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


 Samuel Cox, Sean DeMarco, Nicole Greer,
 Thomas Leffler, and Jason Yoder,                            Case No.
 individually and on behalf of all others
 similarly situated,                                          JURY TRIAL DEMANDED

    Plaintiffs,

         v.

 Capital One Financial Corporation,

    Defendant.



                                 CLASS ACTION COMPLAINT

       Plaintiffs Samuel Cox, Sean DeMarco, Nicole Greer, Thomas Leffler, and Jason Yoder

(“Plaintiffs”), individually and on behalf of all others similarly situated, upon personal knowledge

of the facts pertaining to themselves and on information and belief as to all other matters, by and

through undersigned counsel, bring this Class Action Complaint against Capital One Financial

Corporation (“Capital One”).

                                   NATURE OF THE ACTION

       1.         Plaintiffs bring this class action against Capital One for its failures to employ

reasonable and appropriate measures to protect and secure the private, sensitive, and valuable

information of Plaintiffs and other Capital One credit card applicants and card holders, which led

to and facilitated one of the largest data breaches to a U.S. financial institution in history.

       2.         On July 19, 2019, Capital One determined that on March 22–23, 2019, an outside

individual gained unauthorized access (the “Data Breach”) to electronic financial records relating

to approximately 100 million of Capital One’s customers and credit card applicants from 2005



                                                   1
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 2 of 37 PageID# 2



through early 2019, which included one or more of the following data fields: names, addresses,

zip codes, phone numbers, e-mail addresses, dates of birth, Social Security numbers, bank account

information, income, credit scores, credit limits, credit card balances, credit card payment history,

and transaction data (the “Financial Records”).

       3.      Capital One announced the Data Breach on July 31, 2019, via press release. In the

press release, Capital One said it would notify approximately 120,000–200,000 of the affected

individuals, but not the other approximately 99.8 million affected U.S. individuals who had their

highly sensitive and valuable Financial Records compromised in the Data Breach.

       4.      Due to Capital One’s deficient and unreasonable security, Plaintiffs’ and Class

members’ Financial Records were accessed, copied, decrypted (to the extent the data was ever

encrypted), and stolen by at least one hacker with a demonstrated intent to distribute the

information further. Using well-known methods, the hacker exploited “immediately fix[able]”

vulnerabilities in Capital One’s systems and made away with 100 million Financial Records

undetected. The only reason Capital One ever learned of the Data Breach was because the hacker

we know about, who has since been apprehended and indicted, told an anonymous third party

about the stolen Financial Records and the third party notified Capital One.

       5.      Capital One’s deficient and unreasonable security enabled and facilitated the

unauthorized access and acquisition of Plaintiffs’ and the other Class members’ Financial Records.

Capital One’s deficient and unreasonable monitoring of its systems enabled and facilitated the

severe magnitude and duration of the Data Breach.

       6.      Capital One’s conduct has injured and will continue to injure Plaintiffs and the other

Class members and put them at serious, immediate, and ongoing risk of identity theft, fraud, and




                                                  2
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 3 of 37 PageID# 3



will cause costs and expenses in responding, identifying, and correcting damages that are

reasonably foreseeable as a result of Capital One’s wrongful conduct.

       7.      Accordingly, Plaintiffs, on behalf of themselves and all others similarly situated,

assert claims for negligence, negligence per se, breach of confidentiality, statutory causes of action

under the laws of states where they reside, and unjust enrichment. Plaintiffs seek monetary

damages, punitive damages, statutory damages, and injunctive and equitable relief, and all other

relief authorized in law and equity.

                                 JURISDICTION AND VENUE

       8.      The Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) because there

are 100 or more Class members, at least one Class member is a citizen of state that is diverse from

Defendant’s citizenship, and the matter in controversy exceeds $5,000,000, exclusive of interest

and costs.

       9.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events and omissions giving rise to these claims occurred in this District.

                                             PARTIES

       10.     Plaintiff Sean DeMarco is a citizen of California. In April 2015, he applied for a

Capital One Quicksilver card. In May 2015, he applied for a Capital One Venture card. At the time

of the Data Breach he was a cardholder.

       11.     Plaintiff Samuel Cox is a citizen of Florida. In 2018, he applied for a Capital One

Bass Pro Club Credit Card and at the time of the Data Breach was a card holder.

       12.     Plaintiff Jason Yoder is a citizen of Tennessee. He applied for a Capital One credit

card in 2014 or 2015 and at the time of the Data Breach was a card holder.




                                                  3
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 4 of 37 PageID# 4



          13.   Plaintiff Nicole Greer is a citizen of Tennessee. She applied for a Capital One card

in or around 2009 and at the time of the Data Breach was a card holder.

          14.   Plaintiff Thomas Leffler is a citizen of Wisconsin. He applied for a Capital One

credit card in 2009 and another one in 2012, was approved both times, and at the time of the Data

Breach was a card holder of a Capital One Venture card.

          15.   Defendant Capital One Financial Corporation is a Delaware corporation with its

principal place of business in Virginia. Capital One is one of the largest credit card issuers in the

nation.

                                  FACTUAL BACKGROUND

The Data Breach

          16.   At least from March 22–23, 2019, an unauthorized outside person gained access to

confidential and sensitive Financial Records gathered and maintained by Capital One, exploiting

a well-known type of vulnerability in place in Capital One’s information system using a method

known as “Server Side Request Forgery.”

          17.   In Capital One’s own words, the vulnerability was “immediately fix[able].”

          18.   The unauthorized outside person identified a misconfiguration in the Web

Application Firewall (WAF) that allowed intruders to trick the firewall into relaying requests to

internal systems and pulled Capital One access credentials, which were then used to access,

request, download, and steal the Financial Records. The methods deployed by the hacker have

been well understood and warned about by cybersecurity specialists since before the Data Breach.

          19.   Capital One failed to detect or prevent the unauthorized access and acquisition of

the Financial Records on approximately 100 million Americans and failed to notice it for nearly




                                                 4
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 5 of 37 PageID# 5



four months, even though the hacker was communicating about the Data Breach to others online

and through social media.

       20.       Finally, on July 17, 2019, an anonymous individual who was contacted by the

hacker notified Capital One via email that a leaked file containing the Financial Records was on

GitHub, a website where software developers collaborate. It took Capital One an additional two

days, and on July 19, 2019, Capital One discovered the Data Breach.

       21.       According to Capital One, the data the hacker was able to access, retrieve, and steal

information primarily related to credit card applications. On July 29, 2019, Capital One announced

that “unauthorized access by an outside individual who obtained certain types of personal

information relating to people who had applied for its credit card products and to Capital One

credit card customers.”

       22.       Capital One has stated that the stolen Financial Records contain sensitive personal

and financial information including, but not limited to:

             •   names
             •   addresses
             •   zip codes
             •   phone numbers
             •   e-mail addresses
             •   dates of birth
             •   income
             •   credit scores
             •   credit limits
             •   balances
             •   payment history
             •   contact information
             •   23 days’ worth of transaction data



                                                   5
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 6 of 37 PageID# 6



             •   140,000 Social Security numbers
             •   80,000 linked bank account numbers

       23.       Capital One will “directly notify” only the persons who had their Social Security

and bank account numbers exposed, but will not directly notify any of the nearly 100 million

Americans who have been injured and endangered by the Data Breach.

       24.       The Financial Records relate to credit card applications submitted to Capital One

as early as 2005. Capital One has thus placed a significant onus on Plaintiffs and the other Class

members to ascertain whether they are Class members and what information of theirs was subject

to the Data Breach and is now exposed to identity theft, fraud, and misuse.

       25.       Even though Capital One states that it “immediately fixed” the security

vulnerability that was exploited by the hacker, it actually took months for it to become aware that

100 million records were vulnerable, accessible, and in the hands of unauthorized persons. Capital

One did not even know the hacker was touting the Data Breach on social media, even providing

details about the method of carrying it out. Furthermore, Capital One was not even the one who

discovered the Data Breach, and may never have learned about the breach had a conscientious

individual not alerted Capital One and directed it to the compromised Financial Records.

       26.       Although Capital One’s CEO has apologized, Capital One attempts to deny the

harm its breach caused and will continue to cause, and in its own self-interest, attempts to deflect

responsibility. Capital One publicizes its “analysis” of the breach and asserts, without support and

contrary to publicly available evidence, that it is unlikely that the stolen Financial Records were

used for fraud or disseminated. Plaintiffs contest that unsupported and self-serving assertion and

maintain that they are entitled to all of the evidence and facts on which such “analysis” is based or

purportedly based and all evidence and facts in Capital One’s possession, custody, or control that




                                                 6
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 7 of 37 PageID# 7



bears on the analysis and investigation. Capital One has placed its forensic reports, investigations,

and analysis into the breach into issue.

        27.     More than a month prior to Capital One’s discovery of the Data Breach, the hacker

was communicating an intent to distribute the Financial Records. According to a screenshot that

Capital One provided to government authorities, on June 18, 2019, the hacker sent a message to

the individual who notified Capital One of the breach stating: “Ive basically strapped myself with

a bomb vest, [expletive] dropping capitol ones dox and admitting it. I wanna distribute those

buckets I think first.” Two minutes later the hacker stated: “There ssns…with full name and dob.”

        28.     Brian Krebs, cybersecurity expert and journalist, states that “it seems likely that at

least some of that data [the Financial Records] could have been obtained by others who may have

followed [the hackers’] activities on different social media platforms.” 1

        29.     In fact, as one of the foremost repositories of collaborative software development

projects, GitHub is a ripe target for attackers to scan and find exposed sensitive information.

Numerous data breaches and leaks have occurred on GitHub, including information of Uber, AWS,

and Slack. Given the length of time the Data Breach went unnoticed by Capital One and the

rampant targeting of GitHub by unscrupulous actors, it is likely that the Financial Records were

noticed, accessed, and stolen further.




1
 Brian Krebs, Capital One Data Theft Impacts 106M People, Krebson Security,
https://krebsonsecurity.com/2019/07/capital-one-data-theft-impacts-106m-people/ (last visited Aug. 5,
2019).



                                                   7
       Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 8 of 37 PageID# 8



Security Breaches Lead to Identity Theft

        30.     According to The Harris Poll, an estimated 15 million people were victims of one

or more incidents of identity theft in 2017. Javelin Research estimates that 16.7 million individuals

were impacted by identity theft during the same period. 2

        31.     The Federal Trade Commission (“FTC”) has cautioned that identity theft wreaks

havoc on consumers’ finances, credit history and reputation and can take time, money, and

patience to resolve. Identity thieves use stolen personal information for a variety of crimes,

including credit card fraud, phone or utilities fraud, and bank/finance fraud. 3

        32.     Personal information is such a valuable commodity to identity thieves that once the

information has been compromised, criminals often trade the information on the “cyber black-

market” for a number of years. 4 As a result of recent large-scale data breaches, identity thieves and

cyber criminals have openly posted stolen private information directly on various Internet

websites, making the information publicly available.




2
 See How Common Is Identity Theft? (Updated 2018) The Latest Stats, LifeLock,
https://www.lifelock.com/learn-identity-theft-resources-how-common-is-identity-theft.html (last visited
Aug. 2, 2019).
3
 The FTC defines identity theft as “a fraud committed or attempted using the identifying information of
another person without authority.” 16 CFR § 603.2. The FTC describes “identifying information” as “any
name or number that may be used, alone or in conjunction with any other information, to identify a specific
person,” including, among other things, “[n]ame, social security number, date of birth, official State or
government issued driver’s license or identification number, alien registration number, government passport
number, employer or taxpayer identification number.” Id.
4
 Companies, in fact, also recognize Private Information as an extremely valuable commodity akin to a form
of personal property. See John T. Soma et al., Corporate Privacy Trend: The “Value” of Personally
Identifiable Information (“PERSONAL INFORMATION”) Equals the “Value” of Financial Assets, 15
RICH. J.L. & TECH. 11, at *3–4 (2009).




                                                    8
      Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 9 of 37 PageID# 9



       33.     In fact, “[a] quarter of consumers that received data breach letters [in 2012]

wound up becoming a victim of identity fraud.” 5

The Monetary Value of Privacy Protections and Private Information

       34.     At an FTC public workshop in 2001, then-Commissioner Orson Swindle described

the value of a consumer’s personal information:

               The use of third-party information from public records, information
       aggregators and even competitors for marketing has become a major facilitator of
       our retail economy. Even [Federal Reserve] Chairman [Alan] Greenspan suggested
       here some time ago that it’s something on the order of the life blood, the free flow
       of information. 6

       35.     Commissioner Swindle’s 2001 remarks are even more relevant today, as

consumers’ personal data functions as a “new form of currency” that supports a $26 billion per

year online advertising industry in the United States. 7

       36.     The FTC has also recognized that consumer data is a new (and valuable) form of

currency. In an FTC roundtable presentation, another former Commissioner, Pamela Jones

Harbour, underscored this point:

              Most consumers cannot begin to comprehend the types and amount of
       information collected by businesses, or why their information may be commercially
       valuable. Data is currency. The larger the data set, the greater potential for
       analysis—and profit. 8

5
   One in Four that Receive Data Breach Letters Affected By Identity Theft, Kaspersky Daily,
http://blog.kaspersky.com/data-breach-letters-affected-by-identity-theft/ (last visited Aug. 2, 2019).
6
 Federal Trade Commission Public Workshop, The Information Marketplace: Merging and Exchanging
Consumer                  Data,                Federal                Trade               Commission,
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-merging-and-
exchanging-consumer-data/transcript.pdf (last visited Aug. 2, 2019).
7
  See Julia Angwin & Emily Steel, Web’s Hot New Commodity: Privacy, The Wall Street Journal,
http://online.wsj.com/article/SB10001424052748703529004576160764037920274.html (last visited Aug.
2, 2019).
8
   Statement of FTC Commissioner Pamela Jones Harbour—Remarks Before FTC Exploring Privacy
Roundtable, (Dec. 7, 2009),
http://www.ftc.gov/speeches/harbour/091207privacyroundtable.pdf (last visited Aug. 2, 2019).




                                                  9
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 10 of 37 PageID# 10




       37.     Recognizing the high value that consumers place on their personal information,

many companies now offer consumers an opportunity to sell this information. The idea is to give

consumers more power and control over the type of information that they share and who ultimately

receives that information. And, by making the transaction transparent, consumers will make a profit

from their personally identifiable information. 9 This business has created a new market for the sale

and purchase of this valuable data. 10

       38.     Consumers place a high value not only on their personal information, but also on the

privacy of that data. Researchers have already begun to shed light on how much consumers value

their data privacy, and the amount is considerable. Indeed, studies confirm that the average direct

financial loss for victims of identity theft in 2014 was $1,349.” 11

       39.     The value of Plaintiffs’ and Class members’ Financial on the black market is

substantial. Capital One has deprived Plaintiffs and Class members of the substantial value of their

information.

       Damages Sustained by Plaintiffs and the Other Class Members

       40.     Plaintiffs and other members of the Class have suffered injury and damages,

including, but not limited to: (i) an increased risk of identity theft and identity fraud; (ii) improper

disclosure of their Financial Records, which was placed in the hands of criminals; (iii) the value of

their time spent mitigating the increased risk of identity theft and identity fraud; (iv) deprivation of


9
 Steve Lohr, You Want My Personal Data? Reward Me for It, The New York Times,
http://www.nytimes.com/2010/07/18/business/18unboxed.html (last visited Aug. 2, 2019).
10
   See Julia Angwin & Emily Steel, Web’s Hot New Commodity: Privacy, The Wall Street Journal
http://online.wsj.com/article/SB10001424052748703529004576160764037920274.html (last visited Aug.
2, 2019).
11
     See Erika Harrell, Victims of Identity Theft, 2014, U.S.                Department    of   Justice,
https://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited Aug. 2, 2019).


                                                  10
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 11 of 37 PageID# 11



the value of their Financial Records, for which there is a well-established national and international

market—for which they are entitled to compensation.

       41.     Plaintiffs and the other Class members have suffered and will continue to suffer

additional damages based on the opportunity cost and value of time that Plaintiffs and the other

Class members have been forced to expend and must expend in the future to monitor their financial

accounts and credit files as a result of the Data Breach.

       42.     Acknowledging the damage to Plaintiffs and Class members, Capital One is

encouraging customers to enroll in account alerts, monitor their credit card accounts, and warning

customers to be wary of phishing or scams.

                               CLASS ACTION ALLEGATIONS

       43.     Plaintiffs bring this case on behalf of themselves and as a class action, pursuant to

the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf of a class (the

“Nationwide Class”) defined as:

       All persons whose Financial Records were affected by the Data Breach.

Excluded from the Class are Defendants and their affiliates, parents, subsidiaries, employees,

officers, agents, and directors. Also excluded is any judicial officer presiding over this matter and

the members of their immediate families and judicial staff.

       44.     Plaintiff DeMarco brings this case on behalf of himself and as a class action,

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf of a class

(the “California Class”) defined as:

       All persons residing California during the Data Breach whose Financial Records
       were affected by the Data Breach.




                                                 11
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 12 of 37 PageID# 12



Excluded from this class are Defendants and their affiliates, parents, subsidiaries, employees,

officers, agents, and directors. Also excluded is any judicial officer presiding over this matter and

the members of their immediate families and judicial staff.

       45.     Plaintiff Cox bring this case on behalf of himself and as a class action, pursuant to

the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf of a class (the “Florida

Class”) defined as:

       All persons residing in Florida during the Data Breach whose Financial Records
       were affected by the Data Breach.

Excluded from this class are Defendants and their affiliates, parents, subsidiaries, employees,

officers, agents, and directors. Also excluded is any judicial officer presiding over this matter and

the members of their immediate families and judicial staff.

      46.      Plaintiffs Greer and Yoder bring this case on behalf of themselves and as a class

action, pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf of

a class (the “Tennessee Class”) defined as:

       All persons residing in Tennessee during the Data Breach whose Financial Records
       were affected by the Data Breach.

Excluded from this class are Defendants and their affiliates, parents, subsidiaries, employees,

officers, agents, and directors. Also excluded is any judicial officer presiding over this matter and

the members of their immediate families and judicial staff.

       47.     Plaintiff Leffler brings this case on behalf of himself and as a class action, pursuant

to the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf of a class (the

“Wisconsin Class”) defined as:

       All persons residing in Wisconsin during the Data Breach whose Financial Records were
       affected by the Data Breach.




                                                 12
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 13 of 37 PageID# 13



Excluded from this class are Defendants and their affiliates, parents, subsidiaries, employees,

officers, agents, and directors. Also excluded is any judicial officer presiding over this matter and

the members of their immediate families and judicial staff.

        48.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

        49.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous that joinder of all Class members would be impracticable. On information

and belief, Class members number approximately one hundred million. The precise number of

Class members and their addresses are presently unknown to Plaintiffs, but may be ascertained

from Capital One’s records. Class members may be notified of the pendency of this action by mail,

e-mail, Internet postings, or publication.

        50.     Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Such common questions of law or fact

include, inter alia:

        a. Whether Capital One failed to use reasonable care and commercially reasonable
           methods to secure and safeguard Plaintiffs’ and Class members’ Financial
           Records;

        b. Whether Capital One properly implemented its purported security measures to
           protect Plaintiffs’ and Class members’ Financial Records from unauthorized
           capture, dissemination, and misuse;

        c. Whether Capital One took reasonable measures to determine the extent of the
           Data Breach after it first learned of same;

        d. Whether Capital One willfully, recklessly, or negligently failed to maintain and
           execute reasonable procedures designed to prevent unauthorized access to
           Plaintiffs’ and Class members’ Financial Records;



                                                 13
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 14 of 37 PageID# 14



        e. Whether Capital One was negligent in failing to properly secure and protect
           Plaintiffs’ and Class members’ Financial Records;

        f. Whether Plaintiffs and the other members of the Class are entitled to damages,
           injunctive relief, or other equitable relief, and the measure of such damages and
           relief.

        51.      Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs, on behalf of themselves and other Class members. Similar or

identical common law and statutory violations, business practices, and injuries are involved.

Individual questions, if any, are predominated, in both quality and quantity, by the numerous

common questions that dominate this action.

        52.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the claims of the other Class members because, among other things, all Class members

were comparably injured through Capital One’s uniform misconduct described above and were

thus all subject to the Data Breach alleged herein. Further, there are no defenses that are unique to

any Plaintiff.

        53.      Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other Class members they seek to represent, they have retained counsel competent

and experienced in complex class action litigation, and Plaintiffs will prosecute this action

vigorously. The Class’ interests will be fairly and adequately protected by Plaintiffs and their

counsel.

        54.      Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiffs and the other Class members are



                                                 14
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 15 of 37 PageID# 15



relatively small compared to the burden and expense that would be required to individually litigate

their claims against Capital One, so it would be impracticable for Class members to individually

seek redress for Capital One’s wrongful conduct. Even if Class members could afford individual

litigation, the court system could not. Individualized litigation creates a potential for inconsistent

or contradictory judgments, and increases the delay and expense to all parties and the court system.

By contrast, the class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court.

                                                CLAIMS

                                              COUNT I
                                             Negligence
                    (Brought by All Plaintiffs on Behalf of the Nationwide Class)

         55.      Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

         56.      Capital One owed numerous duties to Plaintiffs and the other members of the Class.

These duties include the duty:

               a. to exercise reasonable care in obtaining, retaining, securing, safeguarding,

                  deleting, and protecting Financial Records in its possession;

               b. to use ordinary care in activities from which harm might be reasonably

                  anticipated (such as in the storage and protection of private, non-public

                  personal information and Financial Records).

               c. to protect Financial Records in its possession using reasonable and adequate

                  security procedures that are compliant with industry-standard practices; and




                                                    15
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 16 of 37 PageID# 16



             d. to implement processes to quickly detect a data breach and to timely act on

                warnings about data breaches, including promptly notifying Plaintiffs and

                the other members of the Class of a Data Breach.

       57.      Capital One knew or should have known the risks of collecting and storing

Financial Records and the importance of maintaining secure systems. Capital One knew of the

many breaches that targeted other entities in the years preceding the Capital One Breach.

       58.      Given the nature of Capital One’s business, the sensitivity and value of the

information it aggregates and evaluates, and the resources at its disposal, Capital One should have

identified the vulnerabilities to its systems and prevented the Data Breach from occurring, should

have detected it earlier than it did, and should never have had such vast quantities of financial

information so easily stolen from one location.

       59.      Capital One knew or should have known that its systems did not adequately

safeguard Plaintiffs’ and the other Class members’ Financial Records.

       60.      Capital One breached the duties it owed to Plaintiffs and Class members in several

ways, including:

             a. by failing to implement adequate security systems, protocols and practices

                sufficient to protect the Financial Records and thereby creating a

                foreseeable risk of harm;

             b. by failing to comply with the minimum industry data security standards;

             c. by failing to timely and accurately discover and disclose to consumers that

                their Financial Records had been improperly accessed and acquired, and to

                adequately provide credit monitoring protection and other remediation and

                mitigation measures for Plaintiffs and the other Class members;




                                                  16
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 17 of 37 PageID# 17



             d. by retaining large amounts of sensitive information long after its legitimate

                business use was served.

       61.      In addition, Capital One voluntarily undertook duties to obtain, maintain, secure,

and dispose of the Financial Records when it requested the information and retained the Financial

Records for its own purposes. Its failure to employ reasonable and appropriate measures to

safeguard and protect the Financial Records and in so doing prevent the Data Breach, constitutes

a breach of this duty.

       62.      It was reasonably foreseeable to Capital One that its failure to exercise reasonable

care in safeguarding and protecting Plaintiffs’ and Class members’ personally identifiable

information and Financial Records by failing to design, adopt, implement, control, direct, oversee,

manage, monitor, and audit appropriate data security processes, controls, policies, procedures,

protocols, and software and hardware systems would result in the unauthorized release, disclosure,

and dissemination of Plaintiffs’ and Class members’ personally identifiable information and

Financial Records for no lawful purpose.

       63.      Capital One, by and through its above negligent or grossly negligent actions,

inaction, omissions, and want of ordinary care, unlawfully breached its duties to Plaintiffs and

Class members by, among other things, failing to exercise reasonable care in safeguarding and

protecting Plaintiffs’ and Class members’ personally identifiable information and Financial

Records within its possession, custody and control. Capital One, by and through its above negligent

or grossly actions, inactions, omissions, and want of ordinary care, further breached its duties to

Plaintiffs and Class members by failing to design, adopt, implement, control, direct, oversee,

manage, monitor and audit its processes, controls, policies, procedures, protocols, and software




                                                 17
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 18 of 37 PageID# 18



and hardware systems for complying with the applicable laws and safeguarding and protecting

their personally identifiable information and Financial Records.

       64.     But for Capital One’s negligent or grossly negligent breach of the above-described

duties owed to Plaintiffs and Class members, their personally identifiable information and

Financial Records would not have been released, disclosed, and disseminated – without their

authorization – and compromised.

       65.     Plaintiffs’ and Class members’ personally identifiable information and Financial

Records was transferred, sold, opened, viewed, mined and otherwise released, disclosed, and

disseminated to unauthorized persons without their authorization as the direct and proximate result

of Capital One’s failure to design, adopt, implement, control, direct, oversee, manage, monitor and

audit their processes, controls, policies, procedures and protocols for complying with the

applicable laws and safeguarding and protecting Plaintiffs’ and Class members’ personally

identifiable information and Financial Records.

       66.     As a direct and proximate result of Capital One’s above-described wrongful

actions, inaction, omissions, and want of ordinary care that directly and proximately caused the

Data Breach, Plaintiffs and Class members have suffered (and will continue to suffer) economic

damages and other injury and actual harm in the form of, inter alia, an imminent, immediate and

continuing increased risk of improper disclosure, theft and misuse of their Financial Records, lost

value of their Financial Records, and lost time and money incurred to mitigate and remediate the

effects of the Data Breach, including the increased risk of identity theft that resulted and continues

to face them – risks justifying expenditures for protective and remedial services for which they are

entitled to compensation.




                                                  18
    Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 19 of 37 PageID# 19



                                            COUNT II
                                        Negligence Per Se
                   (Brought by All Plaintiffs on Behalf of the Nationwide Class)

        67.      Plaintiffs incorporates paragraphs 1–54 as if fully set forth herein.

        68.      Defendant is a financial institution subject to the requirements of the Gramm-

Leach-Bliley Act (“GLBA”). 15 U.S.C. § 6801.

        69.      Financial Records constitute nonpublic personal information, as defined by the

GLBA. 15 U.S.C. § 6809.

        70.      Among other things, the GLBA requires companies to assess and address the risks

to customer information in all areas of their operation. Rules promulgated under the GLBA require

a written security plan reasonably designed to: (1) ensure the security and confidentiality of

customer information, (2) protect against any anticipated threats or hazards to the security or

integrity of such information, and (3) protect against unauthorized access to or use of such

information that could result in substantial harm or inconvenience to any customer. 15 U.S.C. §

6801.

        71.      16 C.F.R. §314.4 mandates the following requirements for financial institutions:

        •     Designate an employee or employees to coordinate your information security program.

        •     Identify reasonably foreseeable internal and external risks to the security,

              confidentiality, and integrity of customer information that could result in the

              unauthorized disclosure, misuse, alteration, destruction or other compromise of such

              information, and assess the sufficiency of any safeguards in place to control these risks.

              At a minimum, such a risk assessment should include consideration of risks in each

              relevant area of your operations, including:

                   (1) Employee training and management;




                                                   19
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 20 of 37 PageID# 20



                   (2) Information systems, including network and software design, as well as

           information processing, storage, transmission and disposal; and

                   (3) Detecting, preventing and responding to attacks, intrusions, or other systems

           failures.

       •     Design and implement information safeguards to control the risks you identify through

             risk assessment, and regularly test or otherwise monitor the effectiveness of the

             safeguards' key controls, systems, and procedures.

       •     Oversee service providers, by:

                   (1) Taking reasonable steps to select and retain service providers that are capable

           of maintaining appropriate safeguards for the customer information at issue; and

                   (2) Requiring your service providers by contract to implement and maintain such

           safeguards.

       •     Evaluate and adjust your information security program in light of the results of the

             testing and monitoring required by paragraph (c) of this section; any material changes

             to your operations or business arrangements; or any other circumstances that you know

             or have reason to know may have a material impact on your information security

             program.

       72.       The written plan should be one that deters, detects, and defends against security

breaches. That means taking reasonable steps to prevent attacks, quickly diagnosing a security

incident, and having a plan in place for responding effectively, including:

       •     Monitoring the websites of software vendors and reading relevant industry publications

             for news about emerging threats and available defenses.




                                                  20
Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 21 of 37 PageID# 21



 •   Maintaining up-to-date and appropriate programs and controls to prevent unauthorized

     access to customer information.

 •   Check with software vendors regularly to get and install patches that resolve software

     vulnerabilities.

 •   Use anti-virus and anti-spyware software that updates automatically.

 •   Maintain up-to-date firewalls, particularly if you use a broadband Internet connection

     or allow employees to connect to your network from home or other off-site locations.

 •   Regularly ensure that ports not used for your business are closed.

 •   Promptly pass along information and instructions to employees regarding any new

     security risks or possible breaches.

 •   Keep logs of activity on your network and monitor them for signs of unauthorized

     access to customer information.

 •   Use an up-to-date intrusion detection system to alert you of attacks.

 •   Monitor both in- and out-bound transfers of information for indications of a

     compromise, such as unexpectedly large amounts of data being transmitted from your

     system to an unknown user.

 •   Insert a dummy account into each of your customer lists and monitor the account to

     detect any unauthorized contacts or charges.

 •   Take immediate action to secure any information that has or may have been

     compromised. For example, if a computer connected to the Internet is compromised,

     disconnect the computer from the Internet.

 •   Preserve and review files or programs that may reveal how the breach occurred.




                                            21
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 22 of 37 PageID# 22



       •     If feasible and appropriate, bring in security professionals to help assess the breach as

             soon as possible.

       73.       Capital One’s duties to use ordinary care in safeguarding Financial Records also

arise from, inter alia, California’s Financial Information Privacy Act (Cal. Fin. Code § 4050, et

seq.), California’s Customer Records Act (Cal. Civ. Code §§ 1798.80, et seq.), Article I, Section

1 of the California Constitution (California’s constitutional right to privacy), California’s UCL

(Cal. Bus. & Prof. Code §§ 17200, et seq.), the Florida Deceptive and Unfair Trade Practices Act

(Fla. Stat. § 501.201, et seq.), Tennessee’s Financial Records Privacy Act (Tenn. Code § 45-10-

101, et seq.), and Wisconsin’s Trade Regulation For Disposal of Records Containing Personal

Information (Wis. Stat. § 134.97).

       74.       Capital One violated these standards and duties by failing to adopt, implement, and

maintain a written plan in compliance with the Safeguards Rule of the GLBA and above listed

statutes with respect to Plaintiffs’ and the Class members’ Financial Records.

       75.       Plaintiffs and the other Class members are within the class of persons that the

GLBA and above listed statutes are intended to protect, and the Financial Records contain the kind

of information that are protected.

       76.       The harm that occurred as a result of the Data Breach is the type of harm the GLBA

was designed to guard against. The Federal Trade Commission and other governmental authorities

have pursued enforcement actions against businesses and financial institutions under similar

circumstances.

       77.       As a direct and proximate result of Capital One’s violation of the above laws,

constituting negligence per se, Plaintiffs and the other Class members have suffered, and continue

to suffer, injuries and damages arising from the Data Breach.




                                                  22
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 23 of 37 PageID# 23



                                         COUNT III
                                 Breach of Confidentiality
                (Brought by All Plaintiffs on Behalf of the Nationwide Class)

       78.     Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

       79.     The Financial Records constitute private personally-identifiable information and

financial information that is novel, unique, and confidential.

       80.     By entrusting their Financial Records to the care of Capital One, Plaintiffs and the

other Class members entered into a relationship of trust and confidence that Capital One would

employ reasonable and appropriate safeguards and procedures for storing, maintaining, and

disposing the Financial Records.

       81.     Plaintiffs and the other Class members reasonably expected Capital One to take

proper care of the Financial Records by observing reasonable and appropriate security measures,

and not disclosing or sharing the information without authorization.

       82.     Capital One understood and Plaintiffs and the other Class members understood that

the Financial Records were confidential information, provided to Capital One in confidence, and

while Capital One retained the Financial Records, they would remain in confidence through the

implementation and observance of reasonable and appropriate safeguards.

       83.     Capital One breached the confidentiality of the Financial Records in the Data

Breach by disclosing the Financial Records to unauthorized, criminal actors who were able to

access, view, and download the data from Capital One’s systems.

       84.     Capital One breached the confidentiality of the Financial Records by failing to

exercise reasonable care in maintaining, storing, and disposing of the Financial Records, which

facilitated and led to the Data Breach and the failure to detect the Data Breach for an unreasonably

long time.




                                                 23
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 24 of 37 PageID# 24



       85.     As a direct and proximate result of Capital One’s breach of confidence, Plaintiffs

and the other Class members have suffered, and continue to suffer, injuries and damages arising

from the Data Breach.

                                        COUNT IV
                      Violation of California Customer Records Act,
                     California Civil Code §§ 1798.80, et seq. (“CRA”)
              (Brought by Plaintiff DeMarco on Behalf of the California Class)

        86.    Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

        87.    For purposes of this Count IV, “Plaintiff” refers to Sean DeMarco.

        88.    Capital One is a “business” within the meaning of California Civil Code §

1798.80(a).

        89.    Plaintiff and each member of the California Class are “individuals” and

“customers” within the meaning of California Civil Code § 1798.80(c) and (d).

        90.    California Civil Code § 1798.81 requires that businesses, such as Capital One, take

all reasonable steps to dispose, or arrange for the disposal, of customer records within their custody

or control containing personal information when the records are no longer to be retained by the

business by shredding, erasing, or otherwise modifying the personal information in those records

to make it unreadable or undecipherable through any means. Capital One retained Financial

Records from 2005 through early 2019 and failed to take reasonable steps to dispose of these

records when the legitimate business needs for them were served. Capital One had already

rendered a decision as to the creditworthiness of Plaintiff and the other California Class members

and therefore had no legitimate purpose for retaining the Financial Records. Had Capital One

exercised reasonable care in disposing Financial Records, Plaintiff’s and the other California Class

members’ personal information would not have been stolen.

        91.    California Civil Code § 1798.81.5 provides that a business that owns, licenses, or



                                                 24
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 25 of 37 PageID# 25



maintains personal information about a California resident shall implement and maintain

reasonable security procedures and practices appropriate to the nature of the information, to protect

the personal information from unauthorized access, destruction, use, modification, or disclosure.

        92.    The Financial Records of Plaintiff and the other California Class members that was

provided to Capital One constitute computerized data that includes Financial Records that is

owned, licensed, or maintained by Capital One.

        93.    Capital One failed to implement and maintain reasonable security procedures and

practices appropriate to the nature of the information, to protect the personal information from

unauthorized access, destruction, use, modification, or disclosure.

        94.    Capital One’s failure to have reasonable measures in place to secure the Financial

Records was grossly negligent.

        95.    Capital One violated the Customer Records Act by failing to notify California

residents in the most expedient time possible and without unreasonable delay. Capital One says it

learned of the Data Breach by July 19, 2019, but reasonably should have discovered it much earlier.

Upon learning of the Data Breach, it refused to notify a very large majority of the affected persons.

        96.    Furthermore, the notification was insufficient, misleading, and not compliant with

the law. It unjustifiably downplays the risks caused by the Data Breach in a self-serving attempt

to deny responsibility for the inevitable and well-documented costs of data breaches.

        97.    California law gives the protection of its citizens’ privacy the highest priority.

Article 1, Section 1 of the California Constitution states that “All people are by nature free and

independent and have inalienable rights. Among these are enjoying and defending life and liberty,

acquiring, possessing and protecting property, and pursing and obtaining safety, happiness and

privacy.”




                                                 25
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 26 of 37 PageID# 26



        98.    California’s common law and statutory scheme also recognizes and protects

California residents’ right of privacy. For example, California Civil Code § 1798.81.5(a) states: It

is the intent of the Legislature to ensure that personal information about California residents is

protected. To that end, the purpose of this section is to encourage businesses that own or license

personal information about Californians to provide reasonable security for that information.

California citizens’ rights to privacy have been compromised and infringed by the acts and

omissions of Capital One, as described herein.

       99.     Under § 1798.84 of the California Civil Code, any customer injured by a violation

of this title may institute a civil action to recover damages. Any business that violates, proposes to

violate, or has violated this title may be enjoined.

       100.    As a result of Capital One’s violation of the Customer Records Act and the Data

Breach, Plaintiff and the other California Class members were injured and incurred actual harm

and damages. Plaintiff and the other Class members have suffered actual damages, including

identity theft, improper disclosure of their Financial Records, lost value of their Financial Records,

lost time and money incurred to mitigate and remediate the effects of the Data Breach, including

the increased risk of identity theft that resulted and continues to face them.

                                       COUNT V
                        Violation of the Unfair Competition Act,
                  Business & Professions Code § 17200, et seq. (“UCL”)
              (Brought by Plaintiff DeMarco on Behalf of the California Class)

       101.    Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

       102.    For purposes of this Count V, “Plaintiff” refers to Sean DeMarco.

       103.    Plaintiff brings this claim under the Unfair Competition Act (UCL), California

Business & Professions Code § 17200, et seq., on behalf of himself and the California Class.

       104.    California Business & Professions Code § 17200, et seq. provides that unfair



                                                  26
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 27 of 37 PageID# 27



practices include, but are not limited to, “any unlawful, unfair or fraudulent business act[s] or

practice[s].”

       105.     By and through its conduct, as described herein, Capital One engaged in activities

that constitute unlawful, unfair and fraudulent business practices prohibited by California Business

& Professions Code § 17200, et seq.

       106.     In the course of conducting its business, Capital One committed “unlawful”

business practices by, inter alia, knowingly failing to design, adopt, implement, control, direct,

oversee, manage, monitor and audit appropriate data security processes, controls, policies,

procedures, protocols, and software and hardware systems to safeguard and protect Plaintiff’s and

the other California Class members’ personally identifiable information and personal financial

information, and violating the statutory and common law alleged herein in the process, including,

inter alia, California’s Financial Information Privacy Act (Cal. Fin. Code § 4050 et seq.),

California’s Customer Records Act (Cal. Civ. Code § 1798.80, et seq.), the Gramm-Leach Bliley

Act (15 U.S.C. § 6801, et seq.), and Article I, Section 1 of the California Constitution (California’s

constitutional right to privacy). Plaintiff and the other California Class members reserve the right

to allege other violations of law by Capital One constituting other unlawful business acts or

practices. Capital One’s above-described wrongful actions, inaction, omissions, and want of

ordinary care are ongoing and continue to this date.

       107.     Capital One’s above-described wrongful actions, inaction, omissions, want of

ordinary care, misrepresentations, practices, and non-disclosures also constitute “unfair” business

acts and practices in violation of the UCL in that Capital One’s wrongful conduct is substantially

injurious to consumers, offends legislatively-declared public policy, and is immoral, unethical,

oppressive, and unscrupulous. Capital One’s practices are also contrary to legislatively declared




                                                 27
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 28 of 37 PageID# 28



and public policies that seek to protect personally identifiable information and personal financial

information and ensure that entities who solicit or are entrusted with personal data utilize

appropriate security measures, as reflected by laws such as California’s Financial Information

Privacy Act (Cal. Fin. Code § 4050 et seq.), California’s Customer Records Act (Civ. Code

§§ 1798.80, et seq.), the Gramm-Leach-Bliley Act (15 U.S.C. §§ 6801, et seq.), and Article I,

Section 1 of the California Constitution (California’s constitutional right to privacy). The gravity

of Capital One’s wrongful conduct outweighs any alleged benefits attributable to such conduct.

There were reasonably available alternatives to further Capital One’s legitimate business interests

other than engaging in the above-described wrongful conduct.

       108.    Capital One knew or should have known that failure to implement and maintain

reasonable security procedures and practices to protect Plaintiff’s and the other California Class

members’ Financial Records was unlawful, unfair, and fraudulent.

       109.    Capital One willfully ignored the clear and present risk of a data breach of its

systems and failed to implement and maintain reasonable security measures to prevent, detect, and

mitigate the Data Breach.

       110.    Capital One retained Financial Records from 2005 through early 2019 and failed to

take reasonable steps to dispose of these records when the legitimate business needs for them were

served. Capital One had already rendered a decision as to the creditworthiness of Plaintiff and the

other California Class members and therefore had no legitimate purpose for retaining the Financial

Records. Had Capital One exercised reasonable care in disposing Financial Records, Plaintiff’s

and the other California Class members’ personal information would not have been stolen.

       111.    The UCL also prohibits any “fraudulent business act or practice.” Capital One’s

above-described claims, nondisclosures, and misleading statements were false, misleading and




                                                28
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 29 of 37 PageID# 29



likely to deceive the consuming public in violation of the UCL.

       112.     Capital One made misrepresentations on its website as alleged herein regarding the

strength and adequacy of its security measures when in fact its systems were vulnerable to

unauthorized access. Moreover, Capital One’s security measures were unable to detect any

suspicious or unauthorized activity for a period of at least about four months, and perhaps longer.

       113.     Capital One benefitted from not taking preventative measures and implementing

adequate security measures that would have prevented, detected, and mitigated the Data Breach.

       114.     Capital One’s failure to implement and maintain reasonable security measures

caused and continues to cause substantial injury to Plaintiff and the other California Class members

that is not offset by countervailing benefits to consumers or competition or reasonably avoidable

by consumers.

       115.     Plaintiff and the other California Class members had no reasonable alternatives or

chance to avoid the harm. Plaintiff and the other California Class members largely had no idea that

Capital One maintained their information at all, let alone had the negotiating power individually

to demand adequate data security.

       116.     Capital One failed to provide timely, adequate, and reasonable notification to

Plaintiff and the other California Class members. Capital One’s press release unjustifiably

downplays the risks caused by the Data Breach in a self-serving attempt to deny responsibility for

the inevitable and well-documented costs of data breaches. Capital One also failed to provide

adequate responses to inquiries by reducing visibility of the Data Breach, including from Internet

browser searches.

       117.     As a direct and proximate result of Capital One’s above-described wrongful

actions, inaction, omissions, and want of ordinary care that directly and proximately caused the




                                                29
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 30 of 37 PageID# 30



Data Breach and their violations of the UCL, Plaintiffs and California Class members have

suffered (and will continue to suffer) economic damages and other injury and actual harm in the

form of, inter alia,, identity theft, improper disclosure of their Financial Records, lost value of

their Financial Records, lost time and money incurred to mitigate and remediate the effects of the

Data Breach, including the increased risk of identity theft that resulted and continues to face them

– risks justifying expenditures for protective and remedial services for which they are entitled to

compensation.

       118.     Unless restrained and enjoined, Capital One will continue to engage in the above-

described wrongful conduct and more data breaches will occur. Plaintiff, therefore, on behalf of

himself, California Class members, and the general public, also seeks restitution and an injunction

prohibiting Capital One from continuing such wrongful conduct, and requiring Capital One to

modify its corporate culture and design, adopt, implement, control, direct, oversee, manage,

monitor, and audit appropriate data security processes, controls, policies, procedures protocols,

and software and hardware systems to safeguard and protect the personally identifiable

information and personal financial information entrusted to them, as well as all other relief the

Court deems appropriate, consistent with Bus. & Prof. Code § 17203.

                                           COUNT VI
              Violation of The Florida Deceptive And Unfair Trade Practices Act
                           Fla. Stat. §§ 501.201, et seq. (“FDUTPA”)
                   (Brought by Plaintiff Cox on Behalf of the Florida Class)

       103.     Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

       104.     For purposes of this Count VI, “Plaintiff” refers to Samuel Cox.

       105.     Plaintiff and the other Florida Class members were subjected to Capital One’s

unconscionable and unfair and deceptive acts or practices, in violation of Fla. Stat. § 501.204, in




                                                  30
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 31 of 37 PageID# 31



failing to properly implement adequate, commercially reasonable security measures to protect their

Financial Records.

       106.    Capital One willfully ignored the clear and present risk of a data breach of its

systems and failed to implement and maintain reasonable security measure to prevent, detect, and

mitigate the Data Breach.

       107.    Capital One benefitted from not taking preventative measures and implementing

adequate security measures that would have prevented, detected, and mitigated the Data Breach.

       108.    Capital One’s failure to implement and maintain reasonable security measures

caused and continues to cause substantial injury to Plaintiff Cox and the other Florida Class

members that is not offset by countervailing benefits to consumers or competition or reasonably

avoidable by consumers.

       109.    Capital One retained Financial Records from 2005 through early 2019 and failed to

take reasonable steps to dispose of these records when the legitimate business needs for them were

served. Capital One had already rendered a decision as to the creditworthiness of Plaintiffs and the

other Florida Class members and therefore had no legitimate purpose for retaining the Financial

Records. Had Capital One exercised reasonable care in disposing Financial Records, Plaintiffs’

and the other Florida Class members’ personal information would not have been stolen.

       110.    Capital One’s conduct offends public policy and is immoral, unethical, oppressive,

and unscrupulous, and causes substantial injury to consumers.

       111.    As a direct and proximate result of Capital One’s wrongful conduct, Plaintiff Cox

and the other Florida Class members have suffered actual damages including improper disclosure

of their Financial Records, lost value of their Financial Records, lost time and money incurred to




                                                31
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 32 of 37 PageID# 32



mitigate and remediate the effects of the Data Breach, including the increased risk of identity theft

that resulted and continues to face them.

         112.   Plaintiff Cox’s and the other Florida Class members’ injuries were proximately

caused by Capital One’s violations of the Florida Deceptive and Unfair Trade Practices Act.

                                        COUNT VII
                   Violation of Tennessee Financial Records Privacy Act
                        Tenn. Code §§ 45-10-101, et seq. (TFRPA”)
          (Brought by Plaintiffs Greer and Yoder on Behalf of the Tennessee Class)

         113.   Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

         114.   For purposes of this Count VII, “Plaintiffs” refers to Nicole Greer and Jason

Yoder.

         115.   The Tennessee Financial Records Privacy Act makes it illegal for a financial

institution to disclose financial records of a customer to any person other than the customer or the

customer’s agent. Tenn. Code § 45-10-104.

         116.   Plaintiffs and the other members of the Tennessee class were subjected to Capital

One’s unauthorized disclosure of their Financial Records, in violation of Tennessee Code § 45-10-

104, in failing to properly implement adequate, commercially reasonable security measures to

protect their Financial Records and preventing disclosure to unauthorized persons.

         117.   Capital One willfully ignored the clear and present risk of a data breach of its

systems and failed to implement and maintain reasonable security measure to prevent, detect, and

mitigate the Data Breach.

         118.   Capital One benefitted from not taking preventative measures and implementing

adequate security measures that would have prevented, detected, and mitigated the Data Breach.

         119.   Capital One’s failure to implement and maintain reasonable security measures

caused and continues to cause substantial injury to Plaintiffs and the other Tennessee Class



                                                  32
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 33 of 37 PageID# 33



members that is not offset by countervailing benefits to consumers or competition or reasonably

avoidable by consumers.

       120.    Capital One retained Financial Records from 2005 through early 2019 and failed to

take reasonable steps to dispose of these records when the legitimate business needs for them were

served. Capital One had already rendered a decision as to the creditworthiness of Plaintiffs and the

other Tennessee Class members and therefore had no legitimate purpose for retaining the Financial

Records. Had Capital One exercised reasonable care in disposing Financial Records, Plaintiffs’

and the other Tennessee Class members’ personal information would not have been stolen.

       121.    Capital One’s conduct offends public policy and is immoral, unethical, oppressive,

and unscrupulous, and causes substantial injury to consumers.

       122.    As a direct and proximate result of Capital One’s wrongful conduct, Plaintiffs and

the other Tennessee Class members have suffered actual damages including improper disclosure

of their Financial Records, lost value of their Financial Records, lost time and money incurred to

mitigate and remediate the effects of the Data Breach, including the increased risk of identity theft

that resulted and continues to face them.

       123.    Plaintiffs and the other Tennessee Class members’ injuries were proximately

caused by Capital One’s violations of the Tennessee Financial Records Privacy Act.

                                        COUNT VIII
                        Violation of Wisconsin Trade Regulation For
                    Disposal of Records Containing Personal Information
                                      Wis. Stat. § 134.97
                (Brought by Plaintiff Leffler on Behalf of the Wisconsin Class)

       124.    Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

       125.    For purposes of this Count VIII, “Plaintiff” refers to Thomas Leffler.

       126.    Capital One is a financial institution as defined in Wis. Stat. § 134.97.




                                                 33
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 34 of 37 PageID# 34



       127.    Plaintiff’s and the other Wisconsin Class members’ Financial Records constitute

“personal information” as defined by Wis. Stat. § 134.97.

       128.    Capital One failed to properly dispose of Plaintiff’s and the other Wisconsin Class

members’ Financial Records and failed to take actions reasonably ensuring that no unauthorized

person will have access to the Financial Records in violation of Wis. Stat. § 134.97, in failing to

properly maintain reasonable security over the systems where the Financial Records were kept and

facilitating the Data Breach. As set forth herein, Capital One failed in its obligations to dispose

properly of the Financial Records by placing them on an unsecured computer system, capable of

being accessed from unauthorized outside persons, capable of being unencrypted or not encrypted

at all, and all without being detected. In addition, Capital One should have timely disposed of

Financial Records and not retained them indefinitely as it apparently did.

       129.    As a direct and proximate result of Capital One’s wrongful conduct, Plaintiff and

the other Wisconsin Class members have suffered actual damages, including identity theft,

improper disclosure of their Financial Records, lost value of their Financial Records, lost time and

money incurred to mitigate and remediate the effects of the Data Breach, including the increased

risk of identity theft that resulted and continues to face them.

                                         COUNT IX
                                    Unjust Enrichment
                (Brought By All Plaintiffs On Behalf of the Nationwide Class)

       130.    Plaintiffs incorporate paragraphs 1–54 as if fully set forth herein.

       131.    Plaintiffs and the other Class members conferred a monetary benefit on Capital

One. Specifically, Plaintiffs and the other Class members paid for services provided by Capital

One and provided Capital One with Financial Records or authorization to access such information

in determining eligibility for credit. In exchange, Plaintiffs and the other Class members were




                                                 34
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 35 of 37 PageID# 35



entitled to have Capital One protect and securely maintain their Financial Records and safely

dispose of the information when Capital One no longer had legitimate business use for it.

       132.    Capital One knew that Plaintiffs and the other Class members conferred a benefit

on Capital One. Capital One profited from the Plaintiffs’ and the other Class members’ use of its

services and from unreasonably, wrongfully, and inequitably diverting funds that should have been

allocated toward reasonably adequate security toward other profit-driven goals of Capital One’s

business.

       133.    Capital One failed to secure Plaintiffs’ and the other Class members’ Financial

Records and therefore did not provide the full compensation for the benefit the Plaintiffs and the

other Class members conferred. Capital One inequitably acquired profits from the funds it

wrongfully diverted from providing reasonable security toward other money making endeavors at

the expense of Plaintiffs and the Class members.

       134.    Under the circumstances, it would be unjust for Capital One to be permitted to

retain the benefits of its unlawful conduct. Capital One should be compelled to disgorge into a

common fund or constructive trust for the benefit of Plaintiffs and the other Class members

proceeds that it unjustly received from its unconscionable and inequitable conduct.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury of all claims in this complaint so triable.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the Classes

proposed in this Complaint, respectfully request that the Court enter judgment in their favor and

against Defendant, as follows:




                                                 35
     Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 36 of 37 PageID# 36



       A.         Certifying the Classes as requested herein, designating Plaintiffs as Class

Representatives, and appointing Plaintiffs’ counsel as Class Counsel;

       B.         Ordering Defendant to pay actual damages to Plaintiffs and the other members of

the Classes;

       C.         Ordering Defendant to pay statutory damages to Plaintiffs and the other members

of the Classes;

       D.         Ordering Defendant to pay punitive damages, as allowable by law, to Plaintiffs and

the other members of the Classes;

       E.         Ordering Defendant to pay restitution and disgorgement, and injunctive and

declaratory relief, and other equitable relief;

       F.         Imposing on Defendant a constructive trust or common fund for the benefit of

Plaintiffs and the other members of the Classes;

       F.         Ordering Defendant to pay attorneys’ fees and litigation costs to Plaintiffs;

       G.         Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded as allowable by law; and

       H.         Ordering such other and further relief as may be just and proper.



Date: August 8, 2019                              Respectfully Submitted,

                                                  /s/ Grant Morris

                                                  Grant Morris (Va. Bar No. 16290)
                                                  SANFORD HEISLER SHARP, LLP
                                                  700 Pennsylvania Avenue SE, Suite 300
                                                  Washington, DC 20003
                                                  Tel: (646) 402-5650
                                                  gmorris@sanfordheisler.com




                                                    36
Case 1:19-cv-01042 Document 1 Filed 08/08/19 Page 37 of 37 PageID# 37



                               Kevin Sharp (pro hac vice to be filed)
                               SANFORD HEISLER SHARP, LLP
                               611 Commerce Street, Suite 3100
                               Nashville, TN 37203
                               Tel: 615-434-7000
                               ksharp@sanfordheisler.com

                               Adán Martínez (pro hac vice to be filed)
                               SANFORD HEISLER SHARP, LLP
                               1350 Avenue of the Americas, 31st Floor
                               New York, NY 10019
                               Tel: (646) 402-5650
                               amartinez@sanfordheisler.com

                               Ben Barnow (pro hac vice to be filed)
                               Erich P. Schork (pro hac vice to be filed)
                               Jeffrey D. Blake (pro hac vice to be filed)
                               BARNOW AND ASSOCIATES, P.C.
                               One North LaSalle Street, Suite 4600
                               Chicago, IL 60602
                               Tel: (312) 621-2000
                               b.barnow@barnowlaw.com
                               e.schork@barnowlaw.com
                               j.blake@barnowlaw.com

                               Timothy G. Blood (pro hac vice to be filed)
                               Thomas J. O’Reardon, II
                               BLOOD HURST & O’REARDON, LLP
                               701 B Street, Suite 1700
                               San Diego, CA 92101
                               Tel: (619) 338-1100
                               tblood@bholaw.com
                               toreardon@bholaw.com

                               Shpetim Ademi (pro hac vice to be filed)
                               Ben J. Slatky (pro hac vice to be filed)
                               ADEMI & O’REILLY, LLP
                               3620 East Layton Avenue
                               Cudahy, WI 53110
                               Tel: (414) 482-8000
                               sademi@ademilaw.com
                               bslatky@ademilaw.com

                               Plaintiffs’ Counsel




                                 37
